DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action was written in response to the Applicants Remarks filed 4/14/21. Claims 1-9, 11-20.  Claim 10 were cancelled. Claims 18-20 were withdrawn.  Claims 1-9, 11-17 have been examined on the merits.	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1, 4, 5, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2009/0098256).
Regarding Claims 1 and 4: Stevens discloses providing dough, coating the dough, proofing the dough and then further coating or dusting the dough and further baking [abstract; 0004; 0005; 0038; 0051].
Regarding Claim 5:  Stevens discloses as discussed above in claim 4.  Stevens discloses that the dough contains a leavening agent (yeast or chemical) [0017].
Regarding Claim 9:  Stevens discloses as discussed above in claim 1.  Stevens discloses that the coating contains sugar [0030].
Regarding Claim 13: Stevens discloses as discussed above in claim 1.  Stevens discloses locating the dough in a proofer [0038].
Regarding Claim 14:.
Claims 2, 3, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2009/0098256)) as applied to claim 1 above and in further view of Thelen US 3,250,625).
Regarding Claims 2 and 3:  Stevens discloses as discussed above in claim 1.  Stevens does not disclose prior to applying the first coating, applying a tacking agent to the exterior of the food product.
Thelen discloses adding water or oil to a dough sheet in order to apply a flavoring to dough [col. 1, lines 20-36].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stevens to include the step of applying oil to the dough before proofing as in Thelen in order to allow the flavoring especially dry flavoring to stick to or secure the flavoring to the dough.
Regarding Claim 15: Stevens discloses as discussed above in claim 1.  Stevens does not explicitly disclose applying the first coating to the food product includes applying a particulate coating to the food product; and applying the second coating to the food product includes applying a particulate coating to the food product.
Thelen discloses adding a topping to a dough product and that the topping is sugar [col. 1, lines 20-36].  Further, sugar as disclosed in Thelen is supplied in granulated/particulate form [col. 1, lines 20-26].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stevens to include the step of adding sugar as a topping to dough as in Thelen in order to provide a sweet flavor to the exterior portion of the dough. Further it would have been obvious that the topping would have been in particulate form since sugar is known to be supplied in particulate/granular form.
Regarding Claim 16: Stevens discloses as discussed above in claim 15.  Hartmann does not explicitly disclose applying the first coating to the food product includes applying a cinnamon sugar coating to the food product; and applying the second coating to the food product includes applying a cinnamon sugar coating to the food product.
Thelen discloses adding a topping to a dough product and that the topping is cinnamon sugar [col. 1, lines 20-36].  Further, cinnamon sugar as disclosed in Thelen is supplied in granulated/particulate form.  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stevens to include the step of adding cinnamon sugar as a topping to dough as in Thelen in order to provide a sweet and spicy flavor to the exterior portion of the dough. Further it would have been obvious that the topping would have been in particulate form since cinnamon sugar is known to be supplied in particulate/granular form.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2009/0098256) as applied to claim 4 in view of Tavangaran et al. (US 2013/0295255).
Regarding Claim 6:  Stevens discloses as discussed above in claim 4.  Stevens does not disclose unleavened dough.  Tavangaran discloses that the dough is unleavened when placed in a proofer [0040].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the type of dough of Stevens for the unleavened dough of Tavangaran since Tavangaran discloses utilizing unleavened dough in a proofer and since Stevens discloses pastry products which are known in the art to encompass unleavened products [0008; 0053].  
Claims 7, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2009/0098256) as applied to claims 1 and 4 in view of Hartmann et al. (US 7,592,026).
Regarding Claim 7:  Stevens discloses as discussed above in claim 4.  Stevens does not disclose filling.
 Hartmann discloses that the dough includes filling [col. 1, lines 41-45; col. 5, lines 40-45].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stevens to include filing as in Hartmann in order to provide a filled donut or other baked product.
Regarding Claim 8:  Stevens discloses as discussed above in claim 7.  Stevens does not disclose wherein the filling includes a cheese, fruit, vegetable, chocolate, peanut butter or gravy.  Hartmann discloses that the dough includes filling includes peanut butter, cheese, spinach and artichoke (vegetables) [col. 1, lines 41-45; col. 5, lines 40-45].
At the effective filling date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stevens to further include the filling of Hartmann in order to provide a filled donut or other baked product.
Regarding Claim 11:  Stevens discloses as discussed above in claim 1.  Stevens does not disclose that the proofer has a temperature of at least about 72°F.  Hartmann discloses that the food can be proofed at about 100°F to about 105°F [col. 8, lines 16-20].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stevens to include proofing at 100°F to 105°F as in Hartmann since Stevens teaches that the humidity and temperature can be modified [0038].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the proofing range taught by Hartmann overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Regarding Claim 12:  Stevens discloses as discussed above in claim 11.  Stevens does not disclose an amount for the level of humidity.
 Hartmann discloses that the food can be proofed at about 60 to 80% humidity [col. 8, lines 18-20].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stevens to include proofing at 60 to 80% humidity as in Hartmann since Stevens teaches that the humidity and temperature can be modified [0038].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the proofing humidity level taught by Hartmann overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Regarding Claim 15: Stevens discloses as discussed above in claim 1.  Stevens does not explicitly disclose applying the first coating to the food product includes applying a particulate coating to the food product; and applying the second coating to the food product includes applying a particulate coating to the food product.
However, Hartmann discloses applying cheese or spices [0033] which are known in the art to be provided in particulate form.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stevens to provide a particulate coating as in Hartmann in order to impart new or savory flavors and different textures to the dough product.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2009/0098256) as applied to claim 1 above and in further view of Velez-Argumedo et al. (US 2016/0295872).
Regarding Claim 17: Stevens discloses as discussed above in claim 1.  Stevens does not explicitly disclose wherein: applying the first coating to the food product includes applying a liquid coating to the food product; and applying the second coating to the food product includes applying a liquid coating to the food product.
Velez-Argumedo discloses applying sugar coating or glaze to uncooked dough to increase shelf stability and flavor [abstract; 0005, 0012, 0025, 0029].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the topping of Stevens for the liquid sugar or glaze topping of Velez-Argumedo to enhance the taste and increase the shelf stability of the product.
Response to Arguments
Applicant's arguments filed 4/14/21 have been fully considered but they are not persuasive.
The Applicants assert that the Examiner did not point out why the claims were given an obviousness rejection.  
The Examiner maintains the rejection and notes that the obviousness rejection was made because Stevens taught the method steps but did not specifically recite “locating the food in a proofer”.  Locating in the proofer would have been an obvious step since the dough after coating would need to be placed in the proofer.  It appears that the claim could be interpreted as the coating being applied while in the proofer.  Further, Stevens does disclose a second coating but does not disclose applying a second coating after locating a food product in a proofer.  
	The Examiner maintains that Stevens teaches providing dough, coating the dough, proofing the dough and then further coating or dusting the dough and further baking [abstract; 0004; 0005; 0038; 0051].  The claims are not to a system or apparatus but to a method and does not require the device limitations argued by the Applicants.
For the reasons above the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/Felicia C Turner/            Primary Examiner, Art Unit 1793